DETAILED ACTION

In the reply filed 6/23/2022, claims 32, 36-42, 53, 55, 58, 62-64 are amended. Claims 32, 36-64 are currently pending, with claims 36-41, 43-48, 52-55, 58-62, and 64 withdrawn as being drawn to non-elected species.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 61/783,590, 14/212,468, 15/919, 117, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
The claims include limitations and combinations of elements which have no basis or sufficient support in the parent application(s).  For example, the claims require: a blade holder body integrally molded with the skate boot body and configured to hold a blade for engaging the ice, the blade holder body including a composite material formed during molding of the blade holder body and comprising a layer of fibers; and a toe cap distinct from and affixed to the one-piece component.  The parent application(s) do not provide adequate disclosure for this limitation. The parent application(s) are completely silent regarding the toe cap in the elected species. The parent application(s) do not support the blade holder body including a composite material formed during molding of the blade holder body and comprising a layer of fibers in the elected species.  Accordingly, claims 32, and 36-64 are not entitled to the benefit of the prior application(s).
Because the claims are not entitled to the benefit of the prior-filed applications, the present application is being examined under the first inventor to file provisions of the AIA .
Applicant indicates that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: the claims include limitations and combinations of elements which have no basis or sufficient support in the parent application(s).  Accordingly, claims 32 and 36-64 are not entitled to the benefit of the prior application(s).


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed “toe cap distinct from and affixed to the one-piece component” must be shown or the feature(s) canceled from the claim(s).  Although a toe cap is shown in some figures, the figure corresponding to the elected species does not show a toe cap. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 32, 42, 49-51, 56, 57, and 63 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 32-64 presented in the preliminary amendment filed 3/7/2019 utilize language different from the rest of the original disclosure and it is not possible to map elements from the claims to the elements in the specification and drawings with any confidence. It is acknowledged that the preliminary amendment was present on the filing date of the present application, and is part of the original disclosure of the application, however the limitations of the claims do not align with the rest of the original disclosure. The confusion is compounded due to the brevity of disclosure pertaining to the elected species. 
Applicant elected Species XVI (the invention shown in Fig. 33). For convenience, Fig. 33 is re-produced below: 

    PNG
    media_image1.png
    394
    466
    media_image1.png
    Greyscale

Species XVI is only described by the specification in a portion of paragraph [0164]: “As another example, in some embodiments, as shown in FIG. 33, instead of the outer shell 12 of the skate boot 11 having been manufactured separately from the blade holder 28, an outer shell 312 of the skate boot 11 may be integrally molded with the blade holder 28 such that the blade holder 28 and the outer shell 312 constitute a one-piece molded component.”
The independent claims require a toe cap distinct from and affixed to the one-piece component.  The disclosure of the elected species is completely silent to details/presence of a toe cap. Specifically, there is no toe cap shown in Fig. 33, and there is no mention of a toe cap in the portion of the specification which describes the elected species.  Rather, it appears that support for this limitation could be indicated in Figs. 2 and 31 (which are not associated with the elected species).  
Additionally, the portions of the disclosure which relate to the elected invention are silent to other claimed limitations, including but not limited to: a composite material formed durinq moldinq of the blade holder body and comprising a layer of fibers. Paragraph  [0164], which describes the elected Species, states: the blade holder 28 and the outer shell 312 constitute a one-piece molded component. The disclosure of the elected species does not indicate that the one-piece molded component has a fiber-reinforced composite layer, as claimed. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32, 42, 49-51, 56, 57, and 63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding at least claims 32 and 64, a “layer” conventionally refers to one of a plurality of overlapping layers. See, for example, Merriam-Webster’s definition of “layer”: one thickness, course, or fold laid or lying over or under another. The claimed fiber-reinforced composite layer is not understood, as there appear to be no other layers. How can this element be reasonably considered a layer when there are no other disclosed layers associated with it (i.e. there is no layering). 

Claims 32 and 64 require a toe cap distinct from the one-piece component and affixed to the one-piece component. The disclosure of the elected species is completely silent to details/presence of a toe cap. There is no toe cap shown in Fig. 33, and there is no mention of a toe cap in the portion of the specification which describes the elected species.   The toe cap is not understood. How is the toe cap affixed? What is meant by “distinct”.  Due at least to the lack of disclosure with respect to the elected species, the metes and bounds of a toe cap distinct from the one-piece component and affixed to the one-piece component are not understood. 

Claim 56 requires a plurality of voids. These voids, in the context of the elected invention, are not understood. It appears that a void may be shown in Fig. 33. The voids are not understood as the dotted lines in Fig. 33 are not understood. Where are the plurality of voids? What is the meaning of the dotted lines? These dotted lines and voids are not described by the specification with reference to the elected species. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 32, 42, 56, 57, 63 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Horne (US 9,693,600).

Regarding claim 32, Van Horne teaches: a skate for skating on ice, the skate comprising: 
-a one-piece component (16), comprising:  
a skate boot body that comprises a medial side portion to face a medial side of a user's foot, a lateral side portion to face a lateral side of the user's foot, a heel portion to receive a heel of the user's foot, and an ankle portion to receive an ankle of the user, (see Figs. 1 and 3); and 
a blade holder body integrally molded with the skate boot body and configured to hold a blade for engaging the ice, the blade holder body including a composite material formed during molding of the blade holder body and comprising a layer of fibers (see Figs. 1 and 3, column 4 line 62 through column 5 line 11, and column 7 lines 5-11); and 
-a toe cap (70) distinct from and affixed to the one-piece component (see column 8, lines 4-6).
Relevant elements are also shown in the annotated version of Fig. 3, below, 
    PNG
    media_image2.png
    525
    666
    media_image2.png
    Greyscale




Regarding claim 42, Van Horne teaches: wherein the layer  of fibers comprises at least one of graphite fibers, carbon graphite fibers, aramid fibers, boron fibers, silicon carbide fibers, ceramic fibers, metallic fibers, glass fibers, and polypropylene fibers. See column 7 lines 5-11.

Regarding claim 56, Van Horne teaches: the one-piece component defines a plurality of voids extending laterally from a medial side of the skate to a lateral side of the skate; and at least one of the voids occupies most of a height of the blade holder body. See Fig. 6. 

Regarding claim 57, Van Horne teaches: wherein the at least one void extends along a majority of a length of the blade holder. See Figs. 2, 4a, 6, and 7.

Regarding claim 63, Van Horne teaches: a skate for skating on ice, the skate comprising: 
-a one-piece component (16), comprising:  
a skate boot body that comprises a medial side portion to face a medial side of a user's foot, a lateral side portion to face a lateral side of the user's foot, a heel portion to receive a heel of the user's foot, and an ankle portion to receive an ankle of the user (see Figs. 1 and 3); and 
a blade holder body integrally molded with the skate boot body and configured to hold a blade for engaging the ice, the blade holder body including a composite material formed during molding of the blade holder body and comprising a layer of fibers (see Figs. 1 and 3, column 4 line 62 through column 5 line 11, and column 7 lines 5-11); and 
-a toe cap (70) distinct from the one-piece component and affixed to the one-piece component (see column 8, lines 4-6);
wherein: the one-piece component defines a plurality of voids extending laterally from a medial side of the skate to a lateral side of the skate; and at least one of the voids occupies most of a height of the blade holder body (see Figs. 4a, 6, and 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 49-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Horne, as applied above, in further view of LaBonte (US 7,793,947).

Regarding claim 49, Van Horne fails to teach: the blade holder comprises a front pillar and a rear pillar spaced apart in a longitudinal direction of the blade holder body; and a longitudinal spacing of the front pillar and the rear pillar in the longitudinal direction of the blade holder body is greater than a sum of a minimal longitudinal dimension of the front pillar in the longitudinal direction of the blade holder body and a minimal longitudinal dimension of the rear pillar in the longitudinal direction of the blade holder body.
LaBonte teaches: a blade holder comprises a front pillar and a rear pillar (see elements 29, located at the front and rear, respectively, of the blade holder; Fig. 11) spaced apart in a longitudinal direction of the blade holder body; and a longitudinal spacing of the front pillar and the rear pillar in the longitudinal direction of the blade holder body is greater than a sum of a minimal longitudinal dimension of the front pillar in the longitudinal direction of the blade holder body and a minimal longitudinal dimension of the rear pillar in the longitudinal direction of the blade holder body. See Figs. 9 and 10. Before the effective filing date of the claimed invention, it would be obvious to those having ordinary skill in the art to provide the blade holder from Van Horne having the shape (including the pillars and associated spacing), as suggested by LaBonte; the motivation being: such a shape reduces the weight of the weight of the skate.  Such a modification is also suggested by Van Horne: “[o]ne or more openings may be formed in the web portion 62 to reduce weight as may be desired.” See column 7, lines 55-57. 

Regarding claim 50, the combination further teaches:  wherein the longitudinal spacing of the front pillar and the rear pillar in the longitudinal direction of the blade holder body is at least three times greater than the sum of the minimal longitudinal dimension of the front pillar in the longitudinal direction of the blade holder body and the minimal longitudinal dimension of the rear pillar in the longitudinal direction of the blade holder body. See Figs. 9 and 10 from LaBonte. 

Regarding claim 51, the combination further teaches:  wherein the longitudinal spacing of the front pillar and the rear pillar in the longitudinal direction of the blade holder body is at least five times greater than the sum of the minimal longitudinal dimension of the front pillar in the longitudinal direction of the blade holder and the minimal longitudinal dimension of the rear pillar in the longitudinal direction of the blade holder. See Figs. 9 and 10 from LaBonte.

Response to Arguments/Remarks
Applicant's arguments filed 6/23/2022 have been fully considered.

Applicant submits remarks in response to “Priority”, and asserts that the claims are entitled to the benefit of the prior-filed applications. The Examiner respectfully disagrees for at least the reasons discussed in the “Priority” section above, and in the prior action (3/4/2022). The Examiner acknowledges that portions of the disclosure of the present application are identical to the prior filed application(s), however the claims include limitations and combinations of elements which have no basis or support in the prior-filed applications. Accordingly, the claims are not entitled to the benefit of the prior-filed applications.

Applicant has submitted arguments regarding the restriction/election (2/26/2021), and the withdrawn claims.  Applicant elected Species XVI (the species shown in Fig. 33) in the reply filed on 4/26/2021, with traverse. 
As previously stated, it is the Examiner’s understanding that paragraph [0210] of the specification provides a generalized statement which does not reveal any details about how embodiments could be combined. It is also noted that various features are mutually exclusive and it wouldn’t be possible to combine.  Furthermore, even if the elected species could be combined with other features from other species, this would yield numerable other (non-elected) species, none of which are sufficiently supported in the original disclosure. The Applicant elected Species XVI (Fig. 33). The elected species does not encompass all of the possible variations only generically mentioned, void of details or support. Applicant states: “Each of these features is described in detail in the patent application, thus describing how these features may be implemented (individually or in combination).” The Examiner respectfully disagrees. Sufficient disclosure of an implementation of a feature in one embodiment, even when accompanied by a generalized statement (see paragraph [0210]) does not provide a basis for implementation of that same feature in other unspecified embodiments. Just because the features are disclosed doesn't mean that the combination is disclosed. The disclosure is absent any discussion on how/which features are combinable.  For these reasons, Applicant’s arguments are found unpersuasive.
Applicant points to reference numeral 28, which is used to reference a blade holder in both the elected species and also some of the species which were not elected. It is noted that Applicant’s own disclosure suggests features of element 28 in one species do not necessarily correspond to features of element 28 in other species.  See, for example, [0138]: “Various other manufacturing methods may be used to make the blade holder 28 in other embodiments.” See also [0141]: “The ice skate 10, including the blade holder 28, may be constructed in various other ways in other embodiments.”  The suggestion that features of element 28 carry throughout all embodiments which possess element 28 is contradicts applicant’s own disclosure. Because the features of element 28 are not discussed within the context of the elected species, and because Applicant’s own disclosure suggests different embodiments which have element 28 are not configured/manufactured in the same way, those having ordinary skill in the art would not understand that the all disclosed features of element 28 carry through to the elected species. For these reasons, Applicant’s argument is not persuasive.  
Applicant states: “Moreover, some of these “other” species may be patentably indistinct from one another and from the elected species, such that no election or restriction may be required.”   Because Applicant has not provided evidence or identified such evidence now of record showing the species to be obvious variants nor clearly admitted on record that this is the case, the conclusion is made that Applicant considers the species to be patentably distinct. 
Applicant reiterates the argument (regarding the restriction/election): “the Examiner has failed to establish that a search of the complete application would be an undue burden as required by MPEP 803.”  The different species contain features which make them distinct and which would therefore require being individually searched or individually addressed in the written Office Action, thus prima facia a serious burden.
Applicant states: “merely searching and addressing features individually is not a serious burden.” The Examiner disagrees, as clearly a different field of search is necessary for different species. Different queries and search strategies would need to be employed, and the Applicant’s statement minimizes the efforts of the Examiner. 

Regarding withdrawn claims, the Examiner thanks the Applicant for the submission of the table showing where support can be found for features of the withdrawn claims. The claims remain withdrawn, because the supporting portions of the disclosure relate species which are non-elected. 
The withdrawn claims are as follows: 
Claim 36 is withdrawn, as at least “the skate boot body comprises a toe portion to enclose toes of the user's foot” is a feature not disclosed with respect to the elected Species.
Claim 37 is withdrawn, as “continuous fibers” is a feature not disclosed with respect to the elected Species.
Claim 38 is withdrawn, as “interlaced fibers” is a feature not disclosed with respect to the elected Species.
Claims 39 and 40 are withdrawn, as “a pre-impregnated fiber layer” is not disclosed with respect to the elected Species.
Claim 41 is withdrawn, as “carbon fibers” is a feature not disclosed with respect to the elected Species.
Claim 43 is withdrawn, as “lacing members” is a feature not disclosed with respect to the elected Species.
Claim 44 is withdrawn, as “a blade-supporting base configured to hold the blade such that the blade is detachable and removable from the blade holder body” is a feature not disclosed with respect to the elected Species.
Claims 45-48 are withdrawn, as “a blade-connecting mechanism configured to attach the blade to and remove the blade from the blade holder body” is a feature not disclosed with respect to the elected Species.
Claim 52 is withdrawn, as “a tendon guard” is a feature not disclosed with respect to the elected Species.
Claims 53-55 are withdrawn, as “internal material within a wall formed of the composite material of the blade body” is a feature not disclosed with respect to the elected Species.
Claims 58-61 are withdrawn, as “an internal frame” is a feature not disclosed with respect to the elected Species.
Claim 62 is withdrawn, as “fibers which are oriented in pre-determined directions” is a feature not disclosed with respect to the elected Species.
Claim 64 is withdrawn, as at least the skate boot body comprising “a toe portion to enclose toes of the user's foot” is a feature not disclosed with respect to the elected Species.
The elected Species is discussed only in paragraph [0164] of the publication of the Present Application. It is noted that the claims utilize language and terminology which departs from that of the specification.  The claims have been interpreted as best understood by the Examiner, and claims which are currently understood to not refer to the elected Species have been withdrawn. If, during the course of Examination, it is revealed that a claim is not drawn to the elected Species, the claim will be accordingly withdrawn.

Applicant submitted remarks to the previously applied drawing objections. The drawing objection has been revised in response to Applicant’s amendments, as discussed above.  

Applicant submitted remarks to the previously applied specification objections. The objection is withdrawn in response to the deletion of the first and second parts of a fiber-reinforced composite layer from the claims. 

Applicant submitted remarks to the previously applied rejections under 35 U.S.C. 112(a) and (b). Applicant’s remarks are not persuasive for the same reasons as discussed above.  Paragraph [0210] of the specification provides a generalized statement which does not reveal any details about how embodiments could be combined. It is also noted that various features are mutually exclusive and it wouldn’t be possible to combine.  Furthermore, even if the elected species could be combined with other features from other species, this would yield numerable other (non-elected) species, none of which are sufficiently supported in the original disclosure. The disclosure of the elected species is completely silent to details/presence of a toe cap. There is no toe cap shown in Fig. 33, and there is no mention of a toe cap in the portion of the specification which describes the elected species.   Applicant suggests the toe cap is discussed in [0100] and [0164], however, [0100] corresponds to a non-elected species, and the portion of [0164] which describes a toe cap describes another non-elected species where a toe cap (314) is integral with the blade holder. The disclosure does not include any discussion on how a toe cap is implementable in the elected species. 
Applicant points to reference numeral 28, which is used to reference a blade holder in both the elected species and also some of the species which were not elected. It is noted that Applicant’s own disclosure suggests features of element 28 in one species do not necessarily correspond to features of element 28 in other species.  See, for example, [0138]: “Various other manufacturing methods may be used to make the blade holder 28 in other embodiments.” See also [0141]: “The ice skate 10, including the blade holder 28, may be constructed in various other ways in other embodiments.”  The suggestion that features of element 28 carry throughout all embodiments which possess element 28 is contradicts applicant’s own disclosure. Because the features of element 28 are not discussed within the context of the elected species, and because Applicant’s own disclosure suggests different embodiments which have element 28 are not configured/manufactured in the same way, those having ordinary skill in the art would not understand that the all disclosed features of element 28 carry through to the elected species.  
It would be improper to read limitations into the elected species about the toe cap from other non-elected species based solely on the generic statement of [0210], especially when considered with the earlier referenced portions from [0138] and [0141]. 
Applicant’s arguments regarding the layers and voids are not persuasive for the same reasons. It would be improper to read limitations into the elected species about the layers and voids from other non-elected species based solely on the generic statement of [0210]. 

Applicant argues that Van Horne is not citable because the priority dates of parent applications of the present application antedate Van Horne. This argument is not persuasive, because the claims are not given the benefit of priority, as discussed above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMA K FRICK whose telephone number is (571)270-5403. The examiner can normally be reached 9AM-5PM EST M, T, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMA K FRICK/Primary Examiner, Art Unit 3618